Citation Nr: 1016179	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-37 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine with 
radiculopathy of the right upper extremity (claimed as a neck 
injury and right arm condition).

3.  Entitlement to service connection for residuals of 
bilateral tubal ligation.

4.  Entitlement to service connection for thrombophlebitis of 
the left lower extremity.

5.  Entitlement to service connection for inflammation of the 
right third metacarpal (claimed as a right hand condition).

6.  Entitlement to service connection for a left shoulder 
condition as secondary to a neck disability.

7.  Entitlement to service connection for a right shoulder 
condition as secondary to a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's husband


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to October 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina  which, in part, confirmed and 
continued the previously denied claims of entitlement to 
service connection for back and neck disabilities on the 
basis that no new and material evidence had been received to 
reopen the claims and denied claims for entitlement to 
service connection for bilateral tubal ligation, 
thrombophlebitis of the left lower extremity, inflammation of 
the right third metacarpal (claimed as a right hand 
condition), a left shoulder condition and a right shoulder 
condition.  

In February 2010, the Veteran attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  Entitlement to service connection for a back disorder was 
denied in June 1998 and April 2004 rating decisions; the 
Veteran did not file a timely substantive appeal with these 
decisions and they became final.

2. The additional evidence submitted since April 2004 
regarding the back disorder is cumulative of the evidence 
already considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim. 

3.  Entitlement to service connection for a neck disorder was 
denied in June 1998 and April 2004 rating decisions; the 
Veteran did not file a timely substantive appeal with these 
decisions and they became final.

4. The additional evidence submitted since April 2004 
regarding the neck disorder is cumulative of the evidence 
already considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim. 

5.  There is no competent medical evidence of record 
indicating that the Veteran currently has any bilateral tubal 
ligation disability.

6.  There is no competent medical evidence of record 
indicating that the Veteran currently has any 
thrombophlebitis of the left lower extremity disability.

7.  Inflammation of the right third metacarpal (claimed as a 
right hand condition) has not been shown to be etiologically 
related to service. 

8.  A left shoulder condition is not shown to have existed in 
service and a current left shoulder condition, if existent, 
has not been shown to be etiologically related to service or 
to a service-connected disability.

9.  A right shoulder condition is not shown to have existed 
in service and a current right shoulder condition, if 
existent, has not been shown to be etiologically related to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1. The June 1998 and April 2004 rating decisions that denied 
entitlement to service connection for a back disorder are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2009).

2. New and material evidence to reopen the Veteran's claim 
for service connection for a back disorder has not been 
submitted.  38 C.F.R. § 3.156(a) (2009).

3.  The June 1998 and April 2004 rating decisions that denied 
entitlement to service connection for a neck disorder are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2009).

4. New and material evidence to reopen the Veteran's claim 
for service connection for a neck disorder has not been 
submitted.  38 C.F.R. § 3.156(a) (2009).

5.  A bilateral tubal ligation disability was not incurred or 
aggravated during the Veteran's military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

6.  A thrombophlebitis of the left lower extremity disability 
was not incurred or aggravated during the Veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

7.  The Veteran's inflammation of the right third metacarpal 
(claimed as a right hand condition) was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

8.  A left shoulder condition was not incurred in or 
aggravated by service, and is not proximately due to or a 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002), 38 C.F.R. §§ 3.303, 3.310 (2009).

9.  A right shoulder condition not incurred in or aggravated 
by service, and is not proximately due to or a result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002), 38 C.F.R. §§ 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Regarding the issues of whether new and material evidence has 
been presented to reopen claims of entitlement to service 
connection for a back and neck disability, notice fulfilling 
the requirements of 38 C.F.R. § 3.159(b) was furnished to the 
Veteran in October 2005, prior to the date of the issuance of 
the appealed rating decision issued in April 2006.   

Review of the record reveals that the October 2005 letter 
also essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified 
of the prior denials and instructed as to the need for new 
and material evidence.  Her subsequent assistance in pursuing 
the appeal demonstrates actual knowledge of what is needed, 
and further notice or development is not indicated.

Regarding the issues of entitlement to service connection for 
bilateral tubal ligation,  thrombophlebitis of the left lower 
extremity, inflammation of the right third metacarpal 
(claimed as a right hand condition), a left shoulder 
condition and a right shoulder condition, notice fulfilling 
the requirements of 38 C.F.R. § 3.159(b) was furnished to the 
Veteran in August 2006.  The Board further notes that, in the 
August 2006 letter, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

While this letter was furnished after the issuance of the 
appealed April 2006 rating decision, the appeal was 
subsequently readjudicated in a Statement of the Case issued 
in January 2009.  This course of corrective action fulfills 
VA's notice requirements, as addressed in the Mayfield line 
of decisions.  

The Board notes that the Veteran's complete service treatment 
records are not currently associated with the claims file.  
However, as will be discussed below, the claims for service 
connection for thrombophlebitis and inflammation of the right 
third metacarpal are being denied because there is no medical 
evidence of a nexus between these disabilities and the 
Veteran's service.  The claims for a right and left shoulder 
disability and bilateral tubal ligation are being denied as 
there is no evidence of a current disability.  Under these 
circumstances, the Board finds that no additional RO action 
to further develop the record is warranted.

It appears in this case that all obtainable evidence 
identified by the Veteran relative to her claims have been 
obtained and associated with the claims folder.  In regards 
to the claim seeking service connection for tubal ligation, 
thrombophlebitis and inflammation of the right third 
metacarpal, VA examinations were provided in July 2007.  In 
regards to the underlying claim seeking service connection 
for back and neck disabilities, a VA examination need not be 
provided for the Veteran's claims to reopen.  In the absence 
of new and material evidence submitted by the claimant, the 
duty to assist by affording the veteran a VA examination is 
not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1353 (Fed. Cir. 2003); Anderson v. Brown, 9 Vet. App. 542, 
546 (1996).

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of her 
claimed left and right shoulder disabilities.  However, VA 
need not conduct an examination with respect to the claim on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
that the Veteran has a current right or left shoulder 
disability.  Thus remand for a VA examination is not 
necessary. 

Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
her representative as well as the transcript from her 
February 2010 hearing.  The Veteran has not identified any 
outstanding medical evidence. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria & Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate these claims, and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b). 


I.  New and Material Evidence

As the Veteran's claims regarding a back and neck disability 
involve identical fact patterns, the issues will be addressed 
together.

As indicated above, the Veteran's claims for service 
connection for back and neck disabilities had previously been 
considered and were denied in a June 1998 rating decision on 
the basis that the Veteran's claim was not well grounded as 
there was no evidence that his back and neck disabilities was 
related to service.  The Veteran was notified of this 
decision but did not appeal.

The Board notes parenthetically that the provisions of the 
VCAA provided for readjudication of claims that were finally 
denied as not well grounded between July 14, 1999 and 
November 9, 2000, without the need for new and material 
evidence.  Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  
This provision is inapplicable here because the Veteran's 
claim became final prior to July 14, 1999.  Thus, new and 
material evidence is needed to reopen the claim.  

An April 2004 rating decision again found that new and 
material evidence had not been submitted to reopen the claims 
for service connection for neck and back disabilities.  This 
finding was on the basis that there was no medical evidence 
to relate the Veteran's neck and back disabilities to 
service. 

As the Veteran did not appeal the April 2004 rating decision, 
that decision is now final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  Most recently, the Veteran sought to reopen his 
claim for service connection for a back and neck disability 
in August 2005.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the April 2004 RO 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In the April 2004 unappealed rating decision, the RO denied 
the Veteran's claims based on a finding that the evidence did 
not show the presence of a back and neck condition shown to 
be related to military service. 

Evidence received after the April 2004 decision includes VA 
treatment records and private treatment records with 
diagnoses of degenerative disc disease of the cervical spine, 
mild to moderate spondylotic changes of the cervical spine 
from C-4 through C-7 and cervical radiculopathy.

With respect to the issue of whether new and material 
evidence has been received to reopen the claims for 
entitlement to service connection for back and neck 
disabilities, the subsequently received evidence is either 
cumulative or redundant of the evidence previously of record, 
or it does not raise a reasonable possibility of 
substantiating the claim.  Much of the evidence is cumulative 
or redundant in that it merely restates prior contentions or 
evidence, or demonstrates that the Veteran has current 
diagnoses of back and neck disabilities.  There is no 
evidence that relates to an unestablished fact necessary to 
substantiate the claims, namely that any back or neck 
disabilities occurred in or was caused by service.  Overall, 
there is no medical evidence or opinion suggesting that the 
Veteran's current back or neck disabilities are in any way 
related to her service.  Although the Veteran indicated that 
she believed that her current back and neck disabilities are 
related to digging foxholes, carrying duffle bags and 
repelling while in the service, there is no evidence showing 
continuity of symptomatology since service for back and neck 
disabilities and no documented evidence of any in- service 
evidence back and neck problems.  Accordingly, reopening of 
the claims for back and neck disabilities are not in order. 


II.  Service Connection 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).   In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).


A.  Bilateral Tubal Ligation

The Veteran contends that she has a current bilateral tubal 
ligation disability that is related to her military service.

On review of the record, the Veteran's service treatment 
records indicate that the Veteran underwent a bilateral tubal 
ligation in May 1982.  

Post service medical records include a July 2007 VA 
examination.  The examiner noted that the Veteran had a 
hysterectomy in 1991 and that her remote gynecological 
history included an elective tubal ligation performed in May 
1982.  There were no complications at the time of the 
surgery.  The current diagnoses were normal postoperative 
gynecological examination post abdominal hysterectomy and 
remote history of uneventful elective tubal ligation.

Although the Veteran underwent a bilateral tubal ligation in 
May 1982, the medical evidence of record does not reveal a 
current diagnosed bilateral tubal ligation disability.  
Furthermore, the July 2007 VA examiner specifically indicated 
that the Veteran had a normal gynecological examination with 
a remote history of uneventful elective tubal ligation.  
Given the absence of any diagnosed tubal ligation disability, 
service connection is not warranted.

The Board is mindful of the Veteran's assertion that she 
currently suffers from a tubal ligation disability due to 
service, including her claims of being anemic as a result of 
her tubal ligation surgery.  The Board acknowledges that she 
is competent to give evidence about what she experienced.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran 
is not competent to testify that she developed any current 
gyenecological disorders from an event or injury in service.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran is a physician.  
Therefore, as a layperson, she is not competent to provide 
evidence that requires medical knowledge because she lacks 
the requisite professional medical training, certification 
and expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In summary, while the Veteran is certainly competent to 
testify as to the fact she had symptoms, she is not competent 
to render a medical diagnosis.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); see also, Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

The Board finds that the Veteran's own assertions as to the 
etiologies of her claimed tubal ligation disability have no 
probative value.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a bilateral tubal ligation 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the- 
doubt doctrine.  However, as there is a preponderance of the 
evidence that weighs against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Likewise, 
the Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. § 1110.  In the absence of proof of any current 
bilateral tubal ligation disabilities, the claim of service 
connection for a bilateral tubal ligation disability may not 
be granted.  Gilbert, supra, Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 


B.  Thrombophlebitis of the Left Lower Extremity

The Veteran contends that she has a current thrombophlebitis 
of the left lower extremity disability that is related to her 
military service.

On review of the record, the Veteran's service treatment 
records indicate that the Veteran presented in June 1981 with 
complaints swelling, warmness and tenderness of her left 
thigh.  The diagnosis was superficial thrombophlebitis.  The 
Veteran also underwent a bilateral tubal ligation in May 
1982.  The treatment report noted that the Veteran had a 
history of thrombophlebitis in the left leg when she was 
pregnant in 1974.

Post service medical records include an October 1993 X-ray of 
the left leg that ruled out a blood clot.  

The Veteran underwent a VA examination in July 2007.  The 
examiner noted that records in the claims file indicate that 
the Veteran had phlebitis of the left leg during her 
pregnancy in 1974 but the Veteran denied this.  She reported 
that it began in 1981 with pain and swelling of the left 
thigh diagnosed as superficial phlebitis.  The examiner noted 
that the Veteran had varicose veins of the left leg.  There 
was no current phlebitis on the left leg presently.

In a September 2007 VA addendum, the examiner indicated that 
she could not say without resorting to mere speculation 
whether it was as least as likely as not that the Veteran's 
current varicose veins of her left leg were related to the 
episode of thrombophlebitis during service.  The examiner 
noted that the facts of the case were conflicting as the 
records indicated that the onset of her phlebitis was in 1974 
but the Veteran denied this.  Also, there was no evidence of 
a chronic condition after an in-service episode of phlebitis.    

Although the Veteran was diagnosed with superficial 
thrombophlebitis in June 1981, the medical evidence of record 
does not reveal a current diagnosed superficial 
thrombophlebitis disability.  Furthermore, the July 2007 VA 
examiner specifically indicated that there was no current 
phlebitis on the left leg presently and in a September 2007 
addendum, the examiner indicated that there was no evidence 
of a chronic condition after an in-service episode of 
phlebitis.  Given the absence of any diagnosed superficial 
thrombophlebitis disability, service connection is not 
warranted.

The Board is mindful of the Veteran's assertion that she 
currently suffers from a thrombophlebitis of the left lower 
extremity disability due to service.  The Board acknowledges 
that she is competent to give evidence about what she 
experienced.  See Charles, supra, Layno, supra.  However, the 
Veteran is not competent to testify that she developed any 
current thrombophlebitis of the left lower extremity 
disability from an event or injury in service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit, supra.  There is no indication in the record that 
the Veteran is a physician.  Therefore, as a layperson, she 
is not competent to provide evidence that requires medical 
knowledge because she lacks the requisite professional 
medical training, certification and expertise to present 
opinions regarding diagnosis and etiology.  See Espiritu, 
supra.  In summary, while the Veteran is certainly competent 
to testify as to the fact she had symptoms, she is not 
competent to render a medical diagnosis.  See Bar, supra; see 
also, Woehlaert, supra.

The Board finds that the Veteran's own assertions as to the 
etiologies of her claimed thrombophlebitis of the left lower 
extremity disability have no probative value.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a thrombophlebitis of the 
left lower extremity disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the- doubt doctrine.  However, as there is 
a preponderance of the evidence that weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilpin, supra.  Likewise, the 
Board notes that Congress has specifically limited service 
connection to instances where there is current disability 
that has resulted from disease or injury.  See 38 U.S.C.A. § 
1110.  In the absence of proof of any current 
thrombophlebitis of the left lower extremity disabilities, 
the claim of service connection for a thrombophlebitis of the 
left lower extremity disability may not be granted.  Gilbert, 
supra, Brammer, supra.  


C.  Inflammation of the Right Third Metacarpal

The Veteran contends that she has a current inflammation of 
the right third metacarpal disability that is related to her 
military service.

On review of the record, the Veteran's service treatment 
records indicate that in April 1981 the Veteran was diagnosed 
with inflammation of the right third metacarpal.

Post-service treatment records include a treatment report in 
March 1991 indicating that the Veteran had complaints of loss 
of strength in her hand and swelling.  An X-ray was normal.  
In April 1991, the Veteran had weakness and swelling of her 
hand after the surgical removal of excess tissue.  The 
Veteran presented with complaints of right hand pain of 
unknown etiology in February 1993.

The Veteran underwent a VA examination in July 2007.  The 
examiner noted that the Veteran was initially hospitalized in 
April 1981 for inflammation of the right third metacarpal 
after being struck there with a thorn.  She was later treated 
for pain in 1993.  She currently complained of pain and 
stiffness.  The diagnosis was right middle finger tendonitis 
with associated inflammation of the right third metacarpal.  
The examiner concluded that it was less likely as not that 
the Veteran's current right finger tendonitis was caused by 
or a result of right finger metacarpal inflammation during 
military service as there were no records indicating an 
ongoing, chronic condition of the right third finger 
metacarpal joint.  Additionally, the physical examination 
failed to show any findings like what was described in the 
service treatment records (such as swelling and synovitis).

The Board finds at this point that the Veteran has shown a 
diagnosis of right middle finger tendonitis with associated 
inflammation of the right third metacarpal; accordingly, the 
first element of service connection is satisfied.  However, a 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000).

In this case there is no medical opinion of record showing a 
relationship between the right middle finger tendonitis with 
associated inflammation of the right third metacarpal and her 
military service.  In fact, while the July 2007 VA examiner 
diagnosed the Veteran with right middle finger tendonitis 
with associated inflammation of the right third metacarpal, 
he opined-based on examination of the Veteran and 
consideration of his documented medical history-that it was 
unlikely that the Veteran's current disability is related to 
military service.  

VA must consider all favorable lay evidence of record. 3 8 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has 
accordingly considered the lay evidence offered by the 
Veteran in the form of her correspondence to VA and her 
hearing testimony in which the Veteran asserted her belief 
that her inflammation of the right third metacarpal was 
related to service.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no medical 
opinion of record showing a relationship between any 
inflammation of the right third metacarpal disability and the 
Veteran's military service. 

Based on the evidence above the Board finds the criteria for 
service connection for inflammation of the right third 
metacarpal are not met.  Accordingly, the claim must be 
denied. 


D. Right and Left Shoulder

As the Veteran's claims regarding left and right shoulder 
disabilities involve identical fact patterns, the issues will 
be addressed together.

The Veteran contends that a right and left shoulder condition 
is secondary to a neck disability that was incurred in 
service.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation. 

The medical evidence of record does not reveal a current 
diagnosed right or left shoulder disability.  Given the 
absence of any diagnosed right or left shoulder disability, 
service connection is not warranted.

The Board finds that the Veteran's treatment records contain 
no formal diagnosis of any shoulder disability.  
Additionally, there is no objective medical evidence relating 
this condition to the Veteran's active service.  Service 
treatment records are silent as to either the right or left 
shoulder. As stated above, service connection will be granted 
if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  As there is no objective medical evidence showing 
that the Veteran's claimed right and left shoulder condition 
are related to any incident of service, the Board finds that 
the Veteran's claims for service connection on a direct basis 
must fail.

Even assuming arguendo that the Veteran has right and left 
shoulder disabilities, the claims for service connection on a 
secondary basis must still fail.  The Veteran has asserted 
that her claimed right and left shoulder disabilities are the 
result of her degenerative disc disease of the cervical spine 
with radiculopathy.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a) (effective before 
and after October 10, 2006).  In this case, however, the 
Veteran's neck disability has not been found to be service-
connected and thus the Veteran's claimed right and left 
shoulder disabilities may not be service-connected on a 
secondary basis. 

For all the foregoing reasons, the Board concludes that the 
claim for service connection for left and right shoulder 
conditions must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the- 
doubt doctrine.  However, as there is a preponderance of the 
evidence that weighs against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilpin, supra.  Likewise, the Board notes that Congress has 
specifically limited service connection to instances where 
there is current disability that has resulted from disease or 
injury.  See 38 U.S.C.A. § 1110.  In the absence of proof of 
any current right or left shoulder disabilities, the claim of 
service connection for a left and right shoulder condition as 
secondary to a neck disability may not be granted.  Gilbert, 
supra, Brammer, supra.  


III. All Claims

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  The 
preponderance of the evidence is against the Veteran's 
claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 



ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a back disability; the 
appeal is denied.

New and material evidence has not been received to reopen the 
claim for service connection for a neck disability; the 
appeal is denied. 

Entitlement to service connection for residuals of bilateral 
tubal ligation is denied.

Entitlement to service connection for thrombophlebitis of the 
left lower extremity is denied.

Entitlement to service connection for inflammation of the 
right third metacarpal (claimed as a right hand condition) is 
denied.

Entitlement to service connection for a left shoulder 
condition as secondary to a neck disability is denied.

Entitlement to service connection for a right shoulder 
condition as secondary to a neck disability is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


